



SEPARATION AGREEMENT
This Separation Agreement (“Agreement”) is entered into by and between John
Philpott (“you”), on the one hand, and Resonant Inc. (the “Company”), on the
other hand, as of the effective date set forth in Section 21 below (the
“Effective Date”), with reference to the following facts:
For good and valuable consideration, the sufficiency of which is hereby
acknowledged, you and the Company agree as follows:
1.    Ending of Your Employment. Your employment by the Company ended as of July
26, 2016 (the “Separation Date”).
2.    Acknowledgment of Payment. You acknowledge that you have been paid all
compensation due to you through and including the Separation Date.
3.    Transition Payment. In exchange for you signing and returning this
Agreement, the Company will provide you with an additional payment (the
“Transition Payment”) described in this paragraph 3. Payment will be made as
stated below starting approximately ten (10) days after you return this
Agreement with your signature, provided you have not revoked your signature as
described in Section 21, below.
3.1
Transition Payment. Your Transition Payments consist of the following:    

3.1.1
Base Salary Payments. You will receive an amount of $225,000.00, consisting of
twelve (12) months of your base salary of two hundred twenty-five thousand
($225,000) dollars as in effect immediately prior to the Separation Date, less
all required tax withholdings, and other applicable deductions as described
below, which amount will be paid in two (2) equal installments, the first
payment to be immediately following the last day of the revocation period
described in paragraph 21 below and the second payment on the bi-weekly payroll
payment date immediately prior to September 30, 2016.

3.1.2
Continued Health Insurance Benefits. If you are eligible for, and elect
continuation coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”) and/or the California Continuation Benefits
Replacement Act (“Cal-COBRA”), as applicable, for you and your eligible
dependents (as applicable) under a health, dental, or vision plan sponsored by
the Company, within the time period prescribed pursuant to COBRA and/or
Cal-COBRA, the Company will reimburse you, as and when due to the COBRA and/or
Cal-COBRA carrier, for up to $3,220 per month of the premiums for such coverage
until the earliest to occur of (A) a period of twelve (12) months commencing
with the first month following the Separation Date, (B) the date upon which you
enroll for coverage under a health, dental, or vision insurance plan of a
subsequent employer of yours or your spouse, and (C) the date you or your
dependents cease to be eligible for COBRA and Cal-COBRA coverage. These payments
will be subject to any applicable tax withholdings (including tax withholdings
necessary to ensure that the provision of this benefit is not deemed a
discriminatory practice giving rise to penalties to the Company under applicable
laws) and will be counted as coverage pursuant to COBRA and/or Cal-COBRA to the
maximum extent permitted under applicable law.



{00023092}
 
Page 1 of 7

--------------------------------------------------------------------------------





3.1.3
Equity. Conditional upon approval by the Compensation Committee of the Board of
Directors of the Company, which the Company will seek to obtain prior to
expiration of the revocation period described in paragraph 21 below, and
notwithstanding anything in the applicable stock option agreements or restricted
stock unit agreement to the contrary, your following equity awards shall be
subject to the following modified vesting terms:

a)
Restricted Stock Unit Award, granted December 4, 2014, for an aggregate of
26,446 shares of common stock – of the remaining unvested portion of this award,
6,611 unvested shares will immediately vest on the day immediately following the
last day of the revocation period described in paragraph 21 below. The remaining
balance of unvested shares shall terminate on the Separation Date.

b)
Stock Option Award, granted May 28, 2014, for an aggregate of 80,000 shares of
common stock – of the remaining unvested portion of this award, 20,000 unvested
shares will immediately vest on the day immediately following the last day of
the revocation period described in paragraph 21 below. The remaining balance of
unvested shares shall terminate on the Separation Date.

c)
Stock Option Award, granted February 5, 2016, for an aggregate of 27,500 shares
of common stock – of the remaining unvested portion of this award, 6,876
unvested shares will immediately vest on the day immediately following the last
day of the revocation period described in paragraph 21 below. The remaining
balance of unvested shares shall terminate on the Separation Date.

In addition to the modified vesting terms described in this paragraph 3.1.3, you
will have until June 30, 2017 in which to exercise any of your vested stock
options. Any and all vested options not exercised as of June 30, 2017 will be
forfeited.
3.1.4
Pro-Rated Bonus Payment. If the Company awards equity performance bonuses to its
other management employees for the fiscal year 2016 pursuant to the equity bonus
plan in effect on the date hereof, then you will receive an amount equal to the
amount of the equity performance bonus you would have received pursuant to such
plan had you been employed with the Company at December 31, 2016, pro-rated by
multiplying such bonus amount by a fraction, the numerator of which is the
number of days from and including January 1, 2016 through and including the
Separation Date, and the denominator of which shall be three-hundred and
sixty-five (365). Any such bonus will be paid in the same manner (cash, shares
of common stock, etc.) and at the same time as the Company pays such bonuses to
its other executive officers. The Company may deduct any payroll withholding
taxes that are required to be paid with respect to any such bonus from your next
severance payment in order to facilitate collection.

4.    Your Release of the Company. Except for the Company’s obligation to
provide any payments or benefits described in Section 3 above, you, on behalf of
yourself, your heirs, assigns, legal representatives and any person claiming
through you, release the Company, all of its parent, subsidiary and affiliated
companies, and, with respect to each of the aforementioned entities, all of


{00023092}
 
Page 2 of 7

--------------------------------------------------------------------------------





its current and former owners, employees, officers, directors, agents,
shareholders, attorneys, accountants, partners, insurers, advisors,
partnerships, joint ventures, predecessors, successors, assigns, heirs, and
employee benefit programs (and the trustees, administrators, fiduciaries and
insurers of such programs), and any other persons acting by or through any of
them (all of the foregoing, collectively “Releases”) from any and all claims,
demands or liabilities whatsoever (collectively, “Claims”) arising from or based
on any act or omission that occurred before you signed and returned this
Agreement, including, without limitation, any Claims arising out of or in any
way related to your employment by the Company or the ending of such employment.
The matters released include, but are not limited to, any Claim arising under or
relating to: Title VII of the Civil Rights Act of 1964; the federal Civil Rights
Act of 1991; the Equal Pay Act; the Employee Retirement Income Security Act of
1974; the Worker Adjustment and Retraining Notification Act; the Americans with
Disabilities Act; the Age Discrimination in Employment Act (“ADEA”); the
California Fair Employment and Housing Act; the California Family Rights Act of
1991; the California Labor Code; the Wage Orders of the California Industrial
Welfare Commission (all the foregoing as amended, if applicable); and any other
federal, state or local law, regulation or ordinance, including, without
limitation, those regulating wages, hours, working conditions or the employment
relationship; any alleged breach of contract or breach of the covenant of good
faith and fair dealing; any alleged harassment, discrimination, retaliation,
fraud, fraudulent inducement or other tort; any alleged violation of public
policy or statutory or constitutional rights; any Claims for severance pay,
vacation pay, bonus or other benefit; and any Claims for reimbursement of health
or medical costs or disability. Notwithstanding the foregoing, this Agreement:
(a) does not deprive you of any benefit that has already vested in you prior to
you signing this Agreement; (b) does not deprive you of the right to prosecute
any ADEA claim if such claim arises after the Effective Date of this Agreement;
(c) does not deprive you of the right to challenge or seek a determination in
good faith of the validity of this waiver under the ADEA (without any condition
precedent, penalties or costs for doing so, unless specifically authorized by
federal law); (d) does not deprive you of the right to file a charge with or
participate in an investigation by the Equal Employment Opportunity Commission
or equivalent state or local agency, with the understanding that by signing this
Agreement, you waive and give up, to the full extent permitted under applicable
law, any right to seek or obtain any monetary compensation for yourself in
connection with such filing or participation; (e) does not deprive you of your
rights under California Labor code section 2802; and (f) does not deprive you of
any right or Claim you may have which, as a matter of law, cannot be released by
private agreement.
5.    Release of Unknown and Unsuspected Claims. You acknowledge that there is a
risk that after you sign and return this Agreement, you may incur or suffer
losses, damages or injuries that are unknown or unanticipated at this time. You
hereby assume that risk and agree that this Agreement and the release it
contains shall apply to all unknown and unanticipated claims as well as those
known and anticipated. You hereby specifically waive and give up any rights you
might otherwise have under California Civil Code Section 1542, which provides as
follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
6.    Confidentiality. You agree and acknowledge that any obligations of
confidentiality you had as an employee of the Company survive the ending of your
employment. You further agree that you will not disclose the terms and
conditions of this Agreement to any third party except that:


{00023092}
 
Page 3 of 7

--------------------------------------------------------------------------------





(a) you may disclose this Agreement and its terms to your spouse (if
applicable), your accountants, tax advisors, and legal counsel, provided that
any such third party has been informed of, and has agreed to abide by, this
confidentiality provision, and further provided that any breach of this
confidentiality provision by such third parties shall constitute a breach by
you; (b) you may disclose this Agreement and its terms to the extent required by
any government agency or taxing authority; and (c) you may disclose this
Agreement and its terms to the extent required by a valid subpoena or order
issued by any court of competent jurisdiction; provided, however, that within
three business days after being notified of the need for any disclosure under
clauses (b) or (c) of this section, and before such disclosure takes place, you
shall inform the Company, in writing, of such notice. In accordance with
applicable law, you will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret (a) made
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney, if the disclosure is made solely for the
purpose of reporting or investigating a suspected violation of law; or (b) made
in a complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.
7.    Non-Disparagement. Unless compelled by law, you will not directly or
indirectly make, or authorize or encourage others to make, any statement,
written or oral, that would foreseeably harm the reputation of the Company or
its directors, officers or employees, or that would foreseeably harm the
Company’s business operations.
8.    Employment References. You acknowledge that the Company is under no
obligation to ever rehire you. If you wish to provide to any actual or
prospective employer verification of your past employment with the Company, you
will refer such request to the Human Resource Manager, who will confirm only the
following information: (a) your dates of employment with the Company; and (b)
the position you held at the time of your separation.
9.    Return of Company Property. You hereby affirm that you have returned all
documents that belong to the Company (or, in the case of documents in electronic
format, you have irretrievably deleted them from every device that you have not
returned to the Company), and that you have returned all other Company property
including, without limitation, electronic devices, keys and security badges
except those items listed in Schedule A. You agree to purchase the items listed
in Schedule A from the Company for the total amount of $586 and that amount will
be deducted from your next severance payment in order to facilitate collection
by the Company.
10.    No Waiver. If either party to this Agreement waives a breach by the other
party, that waiver shall not waive any other breach and shall not serve as a
continuing waiver. No waiver shall be effective unless it is in writing and
signed by both parties to this Agreement.
11.    No Admission of Liability. This Agreement shall not at any time or for
any purpose be deemed an admission of liability or wrongdoing by you or the
Company.
12.    Governing Law. This Agreement is governed by and shall be construed in
accordance with the laws of the State of California without regard to
conflict-of-law principles. The federal and state courts located in Santa
Barbara County, California shall be the exclusive forum for resolving any
disputes arising out of or relating to this Agreement.
13.    Binding Effect. This Agreement shall be binding upon the parties and
their administrators, executors, receivers, trustees, successors and assigns.


{00023092}
 
Page 4 of 7

--------------------------------------------------------------------------------





14.    Severability. If any portion of this Agreement is held to be void,
voidable or unenforceable, such portion shall be modified only to the minimum
extent required to render it enforceable, and the remaining portions of the
Agreement shall remain in full force and effect.
15.    No Claims. You warrant and represent that you have not filed, caused to
be filed or assigned any lawsuit, complaint, charge, administrative proceeding
or legal proceeding of any type asserting any Claim released by this Agreement.
You affirm that you have no known workplace injuries or occupational diseases,
and that you have never been denied any leave to which you were entitled under
the Family and Medical Leave Act, the California Family Rights Act or disability
accommodation laws.
16.    Effectuation. Each party agrees to execute any and all additional
documents and instruments necessary or reasonably requested to carry out the
terms of this Agreement.
17.    Construction of Agreement. This Agreement is a product of negotiation
between the parties and it is not to be interpreted more strongly in favor of
one or the other, by reason of who drafted the Agreement, in any later
interpretation or action for enforcement.
18.    Headings. The headings, titles and captions contained in this Agreement
are inserted only for the convenience of the parties and for reference, and in
no way define, limit, extend or describe the scope of this Agreement or the
intent of any provision hereof.
19.    Counterparts. This Agreement may be executed in counterparts, each of
which is deemed to be an original, but such counterparts together shall
constitute one and the same document. Copies of executed signature pages
conveyed via fax or email shall be valid and binding for all purposes to the
same extent as original executed signature pages.
20.    Litigation Cooperation. Upon reasonable notice, you shall cooperate in
the defense of any action brought by any third party against Company that
relates to any act or omission that took place during your employment by
Company. Such cooperation shall include providing information to Company’s
counsel and, if needed, providing truthful testimony. Company shall reimburse
you for all out-of-pocket costs you reasonably incur in connection with
providing such cooperation.
21.    Revocation. You may revoke this Agreement at any time during the seven
(7) days after you sign it. This Agreement and the obligations under this
Agreement will not become effective until the Effective Date, which is the
eighth day after you have signed the Agreement, provided that you have delivered
the signed Agreement to the Company and have not revoked your signature. If you
choose to revoke the Agreement, you must do so by means of a written document,
signed by you and delivered within the seven-day revocation period as follows:
via hand-delivery or courier service to Resonant Inc., Attn: Barbara Harlow,
Director of Administration, 110 Castilian Dr., Suite 100, Goleta, CA 93117.
22.    Adequate Time for Review. You acknowledge that: (a) you understand all
the terms and conditions of this Agreement; (b) the Company has advised you to
consult with attorneys of your choice, at your expense, concerning this
Agreement, and you have done so or hereby voluntarily waive your right to do so;
(c) the Company has provided you with at least twenty-one (21) days to decide
whether you want to sign this Agreement, and you have used as much of that time
as you wish; and (d) you understand that in consideration for signing this
Agreement, you will be receiving a payment and/or benefit to which you would not
otherwise be entitled.


{00023092}
 
Page 5 of 7

--------------------------------------------------------------------------------





23.    Complete Agreement. This Agreement, along with any confidentiality
provisions contained in any agreement you previously entered into with the
Company (the “Confidentiality Provisions”) and/or any provisions of any
agreement between you and that Company that you and the Company previously
expressly agreed would survive the ending of your employment (the “Surviving
Provisions”) contains the final, complete and exclusive agreement between you
and the Company concerning the subject matter covered in this Agreement. This
Agreement cannot be altered, amended or modified except by a written document
signed by you and the Company. Except for the Confidentiality Provisions and
Surviving Provisions, any previous or contemporaneous oral or written agreements
between you and the Company concerning any subject matter covered by this
Agreement are entirely superseded by this Agreement.
24.    Deadline. You acknowledge that you received this Agreement on July 26,
2016. To accept this Agreement, you must sign and date it, and return it to the
Company on or before August 16, 2016.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates set
forth next to their respective signatures below.
/s/ John Philpott
 
 
RESONANT INC.
 
JOHN PHILPOTT
 
By:
/s/ Terry Lingren
DATE:
7/28/16
 
Its:
CEO
 
 
 
Date:
7/28/16



{00023092}
 
Page 6 of 7

--------------------------------------------------------------------------------







SCHEDULE A


Items to be purchased from the Company


1.
Lenovo Laptop and ASUS Monitor – to be purchased for $586







{00023092}
 
Page 7 of 7